Citation Nr: 1331298	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  07-00 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1963 to September 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified at a hearing before the RO in January 2007.  A transcript of the hearing has been associated with the claims file.

In January 2010, the Board found new and material evidence had been submitted to reopen the Veteran's claim for service connection a left eye disability.  The reopened claim was then remanded to the RO for additional evidentiary development.

The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of service connection for left eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veteran is seeking entitlement to service connection for a left eye disability.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).


The Board's November 2012 remand directed to RO to schedule the Veteran for the appropriate examination to determine the nature and etiology of the Veteran's current left eye disability.  Specifically, the examiner was to address whether the current diagnoses of iritis and photophobia in the Veteran's left eye were incurred or aggravated during his military service.

In December 2012, the Veteran was afforded a new VA examination.  Regrettably, that examination is incomplete.  

The December 2012 VA examiner reported that the onset of the Veteran's decreased vision was unknown, despite the fact that the Veteran reported that he began to experience a transient blur in the left eye beginning in the 1970's, at his August 2010 VA examination.  

Moreover, the examiner stated only that the Veteran's eye disability was less likely than not incurred in or caused by an in-service injury because there was no ocular condition found to be responsible for his 20/40 corrected condition.  The examiner thus failed to provide any opinion on a relationship between the Veteran's current eye disabilities and his in-service injury.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Because the AMC failed to comply with the mandates of the November 2012 Board remand additional development is still necessary, and the issue must be remanded again. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded an examination to determine the nature and etiology of the Veteran's left eye disability.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail.  The examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether it is at least as likely as not that any current left eye disability (including iritis and photophobia) was incurred in or is otherwise related to the Veteran's military service.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report why such an opinion could not be provided.  The rationale for all opinions expressed must be provided.

2.  When the development has been completed, the case should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

